         Case 4:21-cv-00156-BRW Document 32 Filed 06/02/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

FIELDING KIMERY
ADC #133741                                                                          PLAINTIFF

VS.                                  4:21-CV-00156-BRW

PATRICIA PAGE HARRIS,
Sgt., Varner Supermax, ADC, et al.                                               DEFENDANTS


                                         JUDGMENT

       Based on the Order entered today, this case is dismissed without prejudice. I certify that

an in forma pauperis appeal would not be taken in good faith.1

       IT IS SO ORDERED this 2nd day of June, 2021.



                                                          Billy Roy Wilson__________________
                                                          UNITED STATES DISTRICT JUDGE




1
    28 U.S.C. § 1915(a)(3).
                                                1
